Title: From Thomas Jefferson to Lucy Paradise Barziza, 24 December 1788
From: Jefferson, Thomas
To: Barziza, Lucy Paradise



Madam
Paris Dec. 24. 1788.

I have been honored with your letter of the 29th. of November, and happy since that to see the safe arrival of the Count de Barziza, Mr. and Mrs. Paradise at this place. I am sensible of the painful position in which you have been placed between persons so dear to you. The annuity of £150. settled on you by Mr. Paradise was an act of reason and justice. I suppose however that the first paiments cannot be made punctually; because Mr. Paradise after reserving £400. a year for the maintenance of Mrs. Paradise and himself, had assigned all the rest of his income to the paiment of his creditors, till that should be fully accomplished. He cannot therefore take the £150. a year out of the creditors’ fund; and were he to take it out of the £400 a year reserved for himself and Mrs. Paradise, they would suffer. The affection and delicacy of the Count Barziza would not permit this, and I presume he will rather let his annual paiments accumulate till the creditors are satisfied, and then receive all his arrears from a continuation of the creditors fund. I thought it necessary to state to you before hand this retardation of the first paiments, which must infallibly happen, and which Mr. Paradise’s affection for you and his desire of testifying it had made him overlook. As to the further arrangements which had been the subject of conversation between him and the Count Barziza, when they came to be proposed to Mrs. Paradise, she did not approve of them, and you are sensible that to have adopted such an arrangement without her approbation, would not have been for the happiness either of Mr. Paradise or her. I can however assure you that so strong and fervent are the affections of Mr. Paradise toward you, and so constant his wishes and attention to promote your happiness, that as soon as he is extricated from his present embarrasments, you may be secure of all his efforts to advance and assure your interests. In this I have no doubt Mrs. Paradise will join him. Her affections to you are a security for this.If I can ever be useful to you, Madam, either here or in America, with your parents or any other person, say so without reserve, unbosom yourself freely. Your communications shall be sacred with me, and shall only be used to direct my conduct for your service. I have the honour to be with sentiments of the most perfect esteem and respect, Madam, your most obedient & most humble servant,

Th: Jefferson

